560 F.2d 1285
16 Fair Empl.Prac.Cas.  997, 15 Empl. Prac.Dec. P 7875Ernest HERRERA et al., Plaintiffs-Appellants,v.YELLOW FREIGHT SYSTEM, INC., et al., Defendants-Appellees.
No. 73-2254.
United States Court of Appeals,Fifth Circuit.
Oct. 12, 1977.

Ruben Montemayor, Harry A. Nass, Jr., San Antonio, Tex., for plaintiffs-appellants.
Theo F. Weiss, San Antonio, Tex., Paul Scott Kelly, Jr., Raymond F. Beagle, Jr., Kansas City, Mo., for Yellow Freight System, Inc.
Edward W. Penshorn, Bradford F. Miller, San Antonio, Tex., for Local 657.
Hal K. Gillespie, G. William Baab, Dallas, Tex., for Southern Conference of Teamsters.
Before WISDOM, AINSWORTH, and GODBOLD, Circuit Judges.
PER CURIAM:


1
The Supreme Court of the United States, 1977, 431 U.S. 952, 97 S.Ct. 2669, 53 L.Ed.2d 268, vacated the judgment of this Court in Herrera v. Yellow Freight System, Inc., 5 Cir. 1974, 505 F.2d 66, and remanded the cause to this Court for further consideration in light of East Texas Motor Freight System, Inc. v. Rodriguez, 1977, 431 U.S. 395, 97 S.Ct. 1891, 52 L.Ed.2d 453.


2
We now hold that the District Court did not err in denying relief on the ground that none of the plaintiffs (city drivers) could satisfy the qualifications for a road driver because of age or weight or driving record.  Accordingly, the judgment of the District Court is


3
AFFIRMED.